Initially, we note that there was substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant was not totally unemployed (see, Matter of Witham [Roberts], 134 AD2d 752). Claimant admitted that he worked at two colleges as an adjunct professor during the periods at issue. There was also substantial evidence to support the Board’s conclusion that claimant made willful false statements in order to obtain unemployment insurance benefits. Claimant admitted that he certified that he did not perform work and that he understood how to complete the certification form (see, Matter of Petty [Roberts], 90 AD2d 604). The Board was free to reject claimant’s contention that he had been told that because he was not paid weekly he did not have to certify that he was working (see, Matter of Di Maria [Ross] 52 NY2d 771), and a representative from the unemployment insurance office refuted claimant’s version. Therefore, the benefits claimant received were properly deemed recoverable and the reduction in claimant’s right to future benefits was also proper (see, Matter of O’Leary [Roberts], 93 AD2d 915). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.